        Case 1:21-cr-00360-JPB-AJB Document 6 Filed 09/21/21 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


     U NITED S TATES OF A MERICA

        v.                                         Criminal Action No.
                                                   1:21-CR-360
     B OLAJI K AZEEM O WOLABI


                        Government’s Motion for Detention
The United States of America, by counsel, Kurt R. Erskine, Acting United States
Attorney, and Kelly Connors, Assistant United States Attorney for the Northern
District of Georgia, moves for detention under 18 U.S.C. §§ 3142(e) and (f).

1.      Eligibility of Case

     This case is eligible for a detention order because this case involves:
        A serious risk that the defendant will flee.

2.      Reason for Detention

     The Court should detain defendant because there are no conditions of release
that will reasonably assure the appearance of the person as required and the
safety of any other person and the community.

3. Rebuttable Presumption

The United States will not invoke the rebuttable presumption that no condition
or combination of conditions will reasonably assure the appearance of the
defendant as required and the safety of the community pursuant to 18 U.S.C. §
3142(e)(3).
      Case 1:21-cr-00360-JPB-AJB Document 6 Filed 09/21/21 Page 2 of 3




The United States will not invoke the rebuttable presumption that no condition
or combination of conditions will reasonably assure the safety of any other
person and the community pursuant to 18 U.S.C. § 3142(e)(2).

4. Time for Detention Hearing

   The United States requests the Court conduct the detention hearing after
continuance of 3 days.


   The United States requests leave of Court to supplement this motion with

additional grounds or presumptions for detention.


Dated: September 21, 2021.

                                            Respectfully submitted,
Richard Russell Federal Building
                                            K URT R. E RSKINE
75 Ted Turner Drive S.W., Suite 600
                                            Acting United States Attorney
Atlanta, Georgia 30303-3309
Phone: (404) 581-6000
Fax: (404) 581-6181
(404) 581-4639                              KELLY CONNORS
                                            Assistant U.S. Attorney
                                            Ga. Bar No. 504787




                                        2
      Case 1:21-cr-00360-JPB-AJB Document 6 Filed 09/21/21 Page 3 of 3




                             Certificate of Service

I served this document today by handing a copy to defense counsel:


                           Keenen Twymon


September 21, 2021

                           /s/KELLY CONNORS
                           KELLY CONNORS
                           Assistant U.S. Attorney
